*603Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered January 29, 2004, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention with regard to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Further, the trial court providently exercised its discretion in denying the defendant’s motion to discharge juror No. 10 as “grossly unqualified” (see CPL 270.35 [1]; People v Rodriguez, 71 NY2d 214 [1988]; People v Buford, 69 NY2d 290 [1987]). Although juror No. 10 stated that he could not keep certain testimony which had been stricken out of his mind, that testimony did not pertain to material evidence in the case. Moreover, that juror never indicated that he could not view the evidence fairly and impartially, and he assured the trial court that he would keep an open mind during deliberations. H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.